Citation Nr: 0900524	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-16 044	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) with chronic lumbosacral strain, currently 
rated as 40 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected DDD 
with chronic lumbosacral strain.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied a 
rating in excess of 40 percent for DDD with chronic 
lumbosacral strain, service connection for peripheral 
neuropathy, and a TDIU.  The veteran filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in March 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2006.

In March 2007, the appellant testified during a hearing 
before RO personnel. A transcript of the hearing is of 
record.  

The Board's decision on the matter of service connection for 
peripheral neuropathy as secondary to the service-connected 
lumbar spine disability is set forth below.  The claims for 
an increased rating for the lumbar spine disability and a 
TDIU are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only medical opinion on the question of whether there 
exists a medical relationship between diagnosed peripheral 
neuropathy and the veteran's service-connected lumbar spine 
disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, claimed as secondary to a service-connected 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  In addition, a March 2006 post-
rating letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The April 2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the January 2004 
letter.  After issuance of the March 2006 letter, and 
opportunity for the veteran to respond, the October 2007 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records dated from November 1980 to September 1997, 
and from November 2000 to May 2007 ; private medical records 
from Sacred Heart Hospital, Dr. DePena, Dr. Morrow, Allen 
Neurological Associate, and Dr. Zawisza; and the reports of 
VA examinations given in January and February 2004, and July 
2007.  Also of record and considered in connection with the 
appeal are various written statements provided by the veteran 
and by his representative, on his behalf.

The Board also finds that no further RO action to further 
develop the record prior to appellate consideration of this 
claim is warranted.  In this regard, according to a November 
2004 decision from the Social Security Administration (SSA), 
the veteran is receiving disability payments based, in part, 
on peripheral neuropathy, but such records have not been 
obtained and associated with the claims file.  However, as 
discussed below, the evidence reflects that the veteran has 
been diagnosed with peripheral neuropathy and the only 
remaining issue is whether it is related to his service-
connected lumbar spine disability.  The veteran and his 
representative have not asserted, nor is there any 
indication, that the records relating to SSA's disability 
determination have bearing on the dispositive issue on 
appeal.  Therefore, a remand to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources with no benefit flowing to the veteran, and is thus 
not appropriate.  See 38 U.S.C.A. § 5103A(b),(c) (West 2002 & 
Supp. 2008); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran contends that his peripheral neuropathy is 
secondary to his service-connected lumbar spine disability.  
However, after a full review of the record, the Board finds 
that the claim must be denied on the basis of medical nexus.

Historically, the veteran sustained a back injury during a 
helicopter crash in June 1968.  In December 1968, he slipped 
and fell and landed on his back.  The diagnosis during 
service was acute low back strain with nerve root irritation.  
Neurologically, he had left extensor hallucis longus weakness 
and peroneal nerve weakness symptomatic of nerve root 
compression at the L-5 level.  He did not have numbness or 
pain in either leg nor was there any sign of radiation of 
pain.

The reports of April 2002 VA examinations indicate there was 
evidence of weakness in the left lower extremity in the L5 
distribution, which the examiners noted was consistent with 
the service-connected nerve root irritation.  

An October 2003 private medical record from Dr. Gouda, a 
physician at Sacred Heart Hospital, indicates the veteran was 
seen for complaints of numbness and tingling in his lower 
extremities.  Electrodiagnostic testing was abnormal and 
consistent with bilateral sural sensory neuropathy, bilateral 
peroneal motor neuropathy, or a chronic axonal injury.  

According to the January 2004 VA examiner, the results of the 
electromyography (EMG) conducted by Dr. Gouda were more 
consistent with actual peripheral neuropathy rather than 
radiculopathy from the lower back.  

The report of the July 2007 VA examination indicates that the 
veteran had complaints of dull pain bilaterally in his lower 
extremities with sharp pain radiating down the right side to 
the knee.  He also reported numbness bilaterally in his lower 
extremities.  The diagnoses included peripheral neuropathy of 
the lower extremities not related to the lower back, and mild 
radiculopathy on the right side with nerve root irritation.  

As mentioned, the veteran contends that his peripheral 
neuropathy is secondary to his service-connected lumbar spine 
disability.  Although the earlier records indicate some 
question as to whether, currently,  the veteran has actual 
peripheral neuropathy versus radiculopathy associated with 
his service-connected back disability, the most recent July 
2007 VA examiner clearly diagnosed both conditions.  
Moreover, in the only medical opinion to address the question 
of whether there exists a medical nexus between the back 
disability and peripheral neuropathy-the disability for 
which service connection is sought-the July 2007 VA examiner 
concluded that there is no such relationship.  Hence, the 
only competent, probative opinion to address the question of 
medical etiology weighs against the claim.  Significantly, 
neither the veteran nor his representative has presented or 
identified any contrary medical opinion evidence that would, 
in fact, support a finding of secondary service connection 
for peripheral neuropathy.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions.  However, to 
the extent that these assertions are advanced to establish a 
relationship between the peripheral neuropathy and the 
veteran's service-connected lumbar spine disability, this 
evidence must fail.  As indicated above, the claim turns on 
the matter of a medical nexus, or relationship, between 
current disability and service-connected disability-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998) , citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for peripheral neuropathy, secondary to the 
veteran's service-connected lumbar spine disability, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected lumbar spine disability, is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
development on the claims for an increased rating and for a 
TDIU.  

Effective September 26, 2003, disabilities of the spine, to 
include DDD and lumbosacral strain, are rated under a General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  Under the 
General Rating Formula, Note 1 provides that any associated 
objective neurological abnormalities, including, but not 
limited to bowel or bladder impairment, must be evaluated 
separately under the appropriate diagnostic code.

On July 2007 VA examination the veteran reported that he had 
progressive worsening of back pain with bladder incontinence 
beginning in 1994.  He said he underwent a laminectomy and 
his urinary symptoms improved, but it is unclear whether 
there is any residual bladder impairment.  For example, on 
April 2002 examination, he reported occasional urine leakage.  
On February 2004 examination, he said that bladder control 
had returned "for the most part."  Therefore, although his 
symptoms may have improved after the laminectomy in 1994, 
there is some suggestion that the veteran may have some 
residual bladder impairment.  

Furthermore, as discussed above, the July 2007 VA examiner 
reported that the veteran has mild radiculopathy on the right 
side with nerve root impairment and evidence of active 
denervation of the right lumbar paraspinal muscles, but the 
examiner did not specifically assess or describe such 
impairment as mild, moderate, moderately severe, or severe.  
Medical findings as to the severity of all neurological 
symptoms attributable to the veteran's low back disability 
would be helpful in resolving the claim.

The Board also notes that, alternatively,  DDD (or, 
intervertebral disc syndrome (IVDS)) can be evaluated on 
basis of incapacitating episodes.  See 38 C.F.R. § 4.71a..  
As the July 2007 VA examiner did not address whether the 
veteran has incapacitating episodes and, if so, the severity 
and duration of such episodes, the Board notes that findings 
in this regard is warranted.  

Accordingly,  further examination of the veteran-to obtain 
clinical findings responsive to the pertinent rating criteria 
and considerations noted-is needed to resolve the increased 
rating claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic, genitourinary, and neurological examinations, 
by appropriate physicians, at a VA medical facility.  The 
veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim for increased  rating.  See 38 C.F.R. § 
3.655(b) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for further medical examiner, the RO 
should obtain and associate with the claims file all 
outstanding medical records.

As regards VA medical treatment, the claims file currently 
includes outpatient treatment records from the Allentown VA 
outpatient clinic (OPC) dated from January 2004 to May 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent  VA treatment records since May 2007 
following the current procedures prescribed in 38 C.F.R.§ 
3.159 (2008) as regards requests for records from Federal 
facilities.

A review of the record also reveals that the veteran receives 
disability benefits from the Social Security Administration 
(SSA) for, in part, a lumbar spine disability.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id. Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of the SSA decision awarding the veteran disability 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) (2008) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the claim for an increased rating.  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's consideration of the claim for an increased rating 
should include consideration of whether "staged rating" is 
appropriate (assignment of different ratings for distinct 
periods of time, based on the facts found), consistent with 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As final matter, the Board notes that, as found by the RO, 
the veteran is currently ineligible for schedular 
consideration of a TDIU because he does not have a single 
disability rated 60 percent and his combined disability 
rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) 
(2008).  Because the award of a higher rating Given that the 
issue for consideration on remand could result in eligibility 
for a TDIU on a schedular basis, the Board finds that the 
claim for a TDIU is inextricably intertwined with the claim 
for an increased rating for the veteran's service-connected 
lumbar spine disability, and that the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  As such, appellate action on the TDIU 
claim, at this juncture, would be premature.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Allentown 
outpatient clinic all records of 
evaluation and/or treatment for the 
veteran since May 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims for increased 
rating and/or for a TDIU on appeal.

The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO should ensure that its 
letter meets the requirements of Vazquez-
Flores (cited to above).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.  

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic, neurological, and 
genitourinary examinations, by appropriate 
physicians, at a VA medical facility.  The 
neurological and genitourinary 
examinations should be conducted first, 
and those examination reports should be 
made available to the VA orthopedic 
examiner in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination findings, 
along with complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician  
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the veteran's lumbar spine 
disability.  The examiner should assess 
the severity of any neurological symptoms-
-specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe-and indicate whether such symptoms 
constitute separately ratable 
manifestations of lumbar spine disability.  

Genitourinary examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all bladder impairment 
associated with the veteran's lumbar spine 
disability.  The examiner should describe 
the frequency of any urinary incontinence; 
and whether the use of any absorbent 
materials is required, and, if so, how 
often the materials must be changed.  The 
examiner should also describe any urinary 
frequency during the daytime and during 
the night.  The physician should also  
indicate whether such the veteran's 
bladder impairment constitutes a 
separately ratable manifestation of lumbar 
spine disability.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings with 
respect to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The physician should also indicate whether 
the veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.   

Considering all neurological, 
genitourinary, and orthopedic examination 
findings, the examiner should also render 
findings particularly responsive to the 
criteria for rating IVDS-specifically, 
comment as to the existence and frequency 
of any of the veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the veteran 
has incapacitating episodes associated 
with his lumbar spine disability, the 
examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week, 
but less than 2 weeks; (b) at least two 
weeks but less than 4 weeks; (c) at least 
4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether - without regard 
to any nonservice-connected disabilities 
or the veteran's age - it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the veteran fails, without 
good cause, to report for any scheduled 
examination (s), in adjudicating the claim 
for increased rating, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority (to 
include, with respect to the increased 
rating claim, whether staged rating of the 
disability under consideration is 
warranted, consistent Hart (cited to 
above).

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


